Citation Nr: 9921167	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and C.M.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from November 1981 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Columbia, South Carolina, 
regional office (RO) of the Department of Veterans Affairs (VA).  
It was previously before the Board in July 1998, but was remanded 
at that time for additional development.  The requested 
development has been completed, and the case has been returned to 
the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy during 
active service.  

2.  The veteran has been diagnosed with PTSD, based on a claimed 
stressor of his girlfriend scalding him with boiling water.  
There is no credible supporting evidence that veteran's claimed 
inservice stressor occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result of 
active service.  He states that in April 1984, his girlfriend 
threw scalding water on him, which resulted in burns that 
required a prolonged hospitalization.  He says he reported in 
service that he had sustained the burns when a pressure cooker 
exploded in order to protect his girlfriend, who was also in the 
military and had a history of psychiatric problems.  Currently, 
the veteran reports many symptoms associated with PTSD, including 
irritability, isolation, and flashbacks and nightmares about the 
scalding incident.  He notes that he has been receiving treatment 
for PTSD from the VA for several years, and that the most recent 
VA examination states that his PTSD is the result of the scalding 
incident in service.  Furthermore, he notes that entitlement to 
service connection for scars as a residual of his burns has been 
established.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  Service connection for PTSD requires three 
elements: (1) a current diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence of a causal nexus between the 
current symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA law as 
a result of the Cohen decision.  See 64 Fed. Reg. 32807-08 
(1999). 

The service medical records show that the veteran was admitted to 
the hospital through the emergency room on April 1, 1984, for 
first and second degree burns over his chin, neck, chest, and 
upper arms.  The burns covered 9 to 12 percent of his body.  
Additional hospital records show that the veteran sustained the 
injury on April 1, 1984, when a pressure cooker blew up in his 
home.  The veteran was discharged from the hospital on April 24, 
1984.  There is no indication in the service medical records that 
the veteran sustained his injury due to the actions of his 
girlfriend.  The service medical records are also negative for 
evidence of a psychiatric disability.  

The record shows that entitlement to service connection for 
residual scars due to burns to the anterior chest, abdominal 
wall, left arm, and face was established in a July 1996 rating 
decision.  At a July 1996 VA examination for scars afforded in 
conjunction with his claim, the veteran reported that he had 
sustained the burns in 1984 while cooking crab legs. 

The earliest evidence of a psychiatric disability consists of VA 
treatment records dated 1996.  These records show that the 
veteran had been undergoing addiction counseling for several 
months.  In December 1996, the veteran reported that he was 
experiencing recurrent dreams of an incident in which a 
girlfriend scalded him with hot water, which left scars on his 
face, neck, arms, and chest.  He requested treatment for PTSD.  

The veteran was hospitalized at a VA facility from January 1997 
to February 1997.  He had been admitted to the hospital due to 
complaints of problems with anger, nightmares, and flashbacks 
related to an incident in which his girlfriend scalded his upper 
body with boiling water.  Psychological testing showed him to be 
non-psychotic with major personality factors and a lack of anger 
control.  The diagnoses at discharge included PTSD, non-combat. 

February 1997 VA treatment records from shortly after the 
veteran's hospital discharge show that the veteran stated his 
girlfriend had burned him in service due to jealousy.  He was 
currently angry and irritable, with poor sleep and nightmares of 
the burning incident.  Other symptoms included irritability and 
angry outbursts, difficulty in concentrating, and short term 
memory impairment.  The assessments included generalized anxiety 
secondary to and inseparable from the burn accident. 

The veteran submitted a PTSD questionnaire in March 1997.  For 
the incident he believed resulted in the development of his PTSD, 
the veteran described an argument with his girlfriend in service.  
Later, after he fell asleep at the dining room table, she threw 
boiling water on him.  He believed that the events happened on or 
around April 11, 1984, because he knew it had happened very close 
to his birthday.  He noted that he had been hospitalized for 23 
days for treatment of his burns.  

Additional VA treatment records from 1997 are contained in the 
claims folder.  April 1997 records indicate that the veteran was 
having dreams, nightmares, and flashbacks, and he was tearful.  
It was noted to be the anniversary of his burn incident.  The 
impression was PTSD/Depression.  Other April 1997 VA treatment 
records note that this was the anniversary of Vietnam and the 
veteran stated that he went into a rage whenever he saw his next 
door neighbors, who were from Laos.  He believed that they had 
eaten his dog.  

May 1997 records show that the veteran continued to be seen for 
problems with his PTSD.  He was experiencing severe anxiety, 
depression, mood lability, and a feeling of not wanting to be 
around other people.  He also had nightmares every night.  The 
assessment was PTSD (burn victim).  July 1997 records include an 
impression of PTSD, severe.  

VA treatment records from 1998 show that the veteran was under 
treatment for chronic severe PTSD and secondary depression.  
March 1998 records note that he was having problems with his 
neighbors on one side of his house, who were from Southeast Asia.  
He continued to have dreams and nightmares of the traumatic 
event.  Additional March 1998 VA treatment records describe the 
veteran's PTSD as severe, and state he is unemployable.  

VA hospital records dated from March 1998 to April 1998 show that 
the veteran presented for voluntary admission following two to 
three weeks of worsening flashbacks of a scalding incident by his 
girlfriend in 1984.  At discharge, the diagnoses included 
adjustment disorder with depressed mood, PTSD, and cannabis 
abuse. 

The veteran was afforded a hearing before the undersigned member 
of the Board in April 1998.  He stated that the burn incident in 
service had occurred at Ft. Carson, Colorado.  He said that he 
and his girlfriend had been in an argument that had occurred 
after she had found some photographs of his old girlfriends.  The 
veteran thought the argument had ended, and after a few beers, he 
fell asleep at the dining room table.  While he was asleep, his 
girlfriend boiled some water, threw it on him, and walked out.  
After several hours, he went to the hospital, where he underwent 
23 days of treatment for his burns.  He did not report that his 
girlfriend caused his injuries because he was still in love with 
her, and wanted to protect her.  The veteran noted that she had 
experienced some prior mental problems due to a rape, and that he 
did not want to cause her any additional trouble as a result of 
the burn incident.  The veteran testified that he began to 
experience some conflicts in his work relationships prior to 
discharge.  He also had difficulty with his sleep and with 
flashbacks, but he never reported this during service.  The 
veteran said that he first sought help in 1996 from the VA.  He 
had self-medicated until that time.  He noted that his doctors 
had frequently linked his PTSD to the burns he received during 
service.  The incident had occurred on his birthday, April 11, 
1984.  See Transcript. 

VA treatment records dated in May 1998 show that the veteran was 
experiencing sleep problems and occasional nightmares.  He was 
also irritable and angry.  The assessment was PTSD, scalding 
incident.  

The veteran was afforded a VA PTSD examination in December 1998.  
The claims folder was reviewed by the examiner prior to the 
examination.  The veteran's claimed stressor of having been 
scalded by his girlfriend following an argument during service 
was noted.  He described ongoing difficulties for many years 
following that accident with frequent flashbacks and disrupted 
sleep.  He found himself relating back to the incident all the 
time during the day and reliving the event.  He was easily 
agitated, had nightmares of the event three or four times a week, 
and was only able to sleep for a couple of hours each night.  The 
veteran had no friends and was very isolated.  He had also been 
so depressed that he had two psychiatric admissions in the 
current year.  Following the examination, the diagnostic 
impression was PTSD.  The examiner stated that in his opinion, 
the veteran met the criteria for PTSD associated with his 
stressor of being burned while in the military and the 
helplessness he felt around the issue.  His reliving of the 
event, avoidance behavior, depressed mood, sleep disturbance, and 
significant anger all contributed to his current symptomatology.  
His PTSD was related to the scalding incident in service based 
upon the particular events he relives.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for PTSD.  The veteran has submitted numerous 
diagnoses of PTSD, he has described a stressor of being scalded 
by his girlfriend (which must be presumed credible for this 
purpose ), and his examiners have related this disability to the 
scalding incident during service.  See Cohen, 10 Vet. App. at 
136-137.  

In this case, although the RO did not readjudicate the veteran's 
claim subsequent to the 38 C.F.R. § 3.304(f) amendment, the 
regulatory change was in accordance with Court precedent opinions 
and the Board finds the veteran is not prejudiced by this 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As the first step in reaching a decision in this case, the Board 
must make a specific finding as to whether or not the veteran 
actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  The veteran does not claim to have participated in 
combat, and his claimed stressor involves a noncombat incident.  
Therefore, the Board finds that the veteran did not engage in 
combat.  

The medical evidence contains numerous diagnoses of PTSD.  Many 
of his examiners have related the diagnoses to the burn incident 
in service, including the December 1998 VA examiner.  Therefore, 
in order for the veteran to establish entitlement to service 
connection for PTSD, he must submit evidence that his claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

After careful review of the veteran's contentions, the testimony 
from the April 1998 hearing, and the entire medical record, the 
Board is unable to find that the veteran has submitted credible 
supporting evidence that his claimed inservice stressor actually 
occurred.  The fact that the veteran was burned during service is 
well documented.  However, the record indicates that the stressor 
on which the diagnosis of PTSD is based includes more than just a 
burn injury; it is based on a burn injury sustained as a result 
of the actions of his girlfriend.  In the discussion section of 
the December 1998 VA examination report, the examiner states that 
the veteran's PTSD is related to the scalding incident in service 
"based upon the particular events he relives".  As the December 
1996 VA treatment records and subsequent medical evidence 
repeatedly shows, these events include his girlfriend throwing 
boiling water on him and the feelings that resulted afterwards, 
and not just a burn injury in and of itself.  
The veteran has not submitted any corroborating evidence that he 
received his burns as a result of the actions of his girlfriend.  
The service medical records show that the injury happened when a 
pressure cooker exploded.  The veteran testified that he told 
this story in service to protect his girlfriend.  However, at the 
July 1996 VA examination, the veteran also said that the injuries 
happened while he was cooking crab legs, and did not mention his 
girlfriend.  This examination was conducted more than eleven 
years after the veteran was discharged from service, and many 
years after he had any reason to protect his former girlfriend.  
He had changed his account by December 1996 to the current 
stressor in which his girlfriend injured him.  The only evidence 
in support of the veteran's claimed stressor of being injured by 
his girlfriend are his numerous statements to the RO and to the 
VA doctors, and his testimony at the April 1998 hearing.  If a 
veteran's claimed stressor does not involve combat, then the 
veteran's testimony by itself cannot establish the occurrence of 
the stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Furthermore, the numerous after the fact medical accounts 
relating the veteran's current PTSD to his claimed stressor in 
service may not serve as credible supporting evidence that his 
stressor actually happened the way he now claims it did.  Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).  Therefore, as the 
veteran has not submitted any credible supporting evidence to 
show that his burn injury occurred as a result of his girlfriend 
scalding him with hot water, his claimed stressor is unverified, 
and service connection for PTSD is not merited. 


ORDER

Entitlement to service connection for PTSD is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

